                                                                Three Bryant Park
                                                                1095 Avenue of the Americas
                                                                New York, NY 10036-6797
                                                                +1 212 698 3500 Main
                                                                +1 212 698 3599 Fax
                                                                www.dechert.com


                                                                MICHAEL J. GILBERT

                                                                michael.gilbert@dechert.com
                                                                +1 212 698 3886 Direct
                                                                +1 212 698 0426 Fax
February 9, 2021


The Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re: United States v. Weigand, et al., 20 cr. 188

Dear Judge Rakoff:

On behalf of Defendant Ruben Weigand (“Weigand”), we respectfully submit this letter in response
to the Government’s letter motion dated February 5, 2021 (the “Motion”), in which the Government
urges the Court to rule, in advance of trial, on the admissibility of 544 documents (the
“Documents”) the Government obtained from Eaze Technologies, Inc., the credit card networks,
and almost a dozen financial institutions—on the grounds that every single one of the Documents
are admissible as business records pursuant to Federal Rules of Evidence 803(6) and 902(11). See
ECF No. 135.

Earlier this evening, Mr. Weigand’s co-defendant, Hamid “Ray” Akhavan, through his counsel,
filed an opposition to the Government’s Motion (the “Opposition”), opposing the Government’s
request to have the Documents admitted in such a wholesale, perfunctory manner. See ECF No.
140. Mr. Weigand hereby adopts all arguments set forth in Akhavan’s Opposition for the reasons
outlined in the Opposition and pursuant to the authorities cited therein.

Specifically, Mr. Weigand joins Mr. Akhavan in arguing that: (1) the Government’s Motion is
premature because the Documents include both material that the Government has yet to produce to
the Defendants and material for which the Government has not produced a business records
certification, (2) the email records included in the Documents should not be admitted because
emails only qualify as business records in certain limited circumstances, for which the Government
has not laid the foundation, and (3) the “transaction lists” included in the Documents should not be
admitted because the Government has not provided sufficient explanation/background for the
Defendants to determine whether the data presented qualifies as a business record under 803(6).
See ECF No. 140 at 1-3.

Like Mr. Akhavan, Mr. Weigand may also be willing to enter into a foundational stipulation with
the Government regarding certain enumerated financial records. See ECF No. 140 at 3-4. However,
                                                                The Honorable Jed S. Rakoff
                                                                February 9, 2021
                                                                Page 2




the financial records stipulation Mr. Weigand would be willing to enter into would be subject to
the same limitations outlined in Section IV of the Akhavan Opposition. See Id. This includes, inter
alia, that the stipulation would be limited to certain policy statements and account activity records
that appear to be genuine business records, and that Mr. Weigand would not be stipulating to the
ultimate admissibility of any records, but would instead reserve the right to raise any and all
objections that the business records exception does not cure (e.g., relevancy, multiple levels of
hearsay, etc.).

For the reasons stated above, and the reasons outlined in the Akhavan Opposition, Mr. Weigand
respectfully requests the Court deny the Government’s Motion.

Respectfully Submitted,

/s/Michael J. Gilbert

Michael J. Gilbert

CC:     AUSA Emily Deininger
        AUSA Nicholas Folly
        AUSA Tara La Morte

        William Burck, Esq.
        Christopher Tayback, Esq.
        Ira Rothken, Esq.
